STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

 SHARELL       HORTON           AND ANDREA                                                    NO.             2022    CW    0016
NORWOOD


VERSUS


BATON       ROUGE     POLICE
DEPARTMENT,           CITY            OF BATON
ROUGE/ EAST          BATON            ROUGE
PARISH,        SAUNDRA           W.     WATTS,
                                                                                                       MARCH         10,    2022
AND       STATE     FARM MUTUAL
AUTOMOBILE           INSURANCE               COMPANY



In    Re:          City          of      Baton           Rouge/ Parish                 of     East             Baton        Rouge,
                   applying             for supervisory writs,                          19th       Judicial            District
                   Court,         Parish of East Baton Rouge,                                No.        681306.



BEFORE:            McDONALD,             LANIER,         AND     WOLFE,          TT.


          WRIT      GRANTED.                 The    district            court'    s     August           2,     2021        ruling
granting          plaintiffs'                motion        to                    the                    is
                                                                  strike
                                                                                            jury               reversed.             A
pleading demanding a                         jury trial must be                       filed        no    later         than     ten
days        after     service            of        the   last      pleading directed to   any issue
triable by jury.                       La.    Code       Civ.     P.  art. 1733( C). The defendant,
the       City/ Parish            of     East        Baton       Rouge,          filed        an       answer          on    March
26,       2021,      in    which         it        included                                 for
                                                                  a       request                  a     jury         trial.         A
defendant may               file         its       answer       at      any      time       prior        to     the        signing
of    a   default         judgment            against        him.          La.    Code        Civ.        P.     art.       1002.
No    default        judgment            was        signed       in       this    case,           and    therefore,             the
answer
             filed         by     the        City/ Parish            of    East        Baton       Rouge         was        timely
filed.
                  Since defendant' s jury demand was made in an answer,                                                             it
necessarily           was         filed         within          ten       days        from        the         last     pleading
directed to                       issue         triable         by
                          any                                           jury.          See    Boudreaux               v.     Total
CATV,        Inc.,         536         So. 2d       571,        572 (      La.                    lst
                                                                                      App.                     Cir.        1988).
Therefore,           plaintiffs'
                                               motion to strike the jury is denied.

                                                             JMM
                                                             WIL
                                                                EW




COURT       OF APPEAL,           FIRST         CIRCUIT

 01




      4DETY   FOR
                    CLE
                     THE
                            K    OF
                                COURT
                                        COURT